DETAILED ACTION
Claims 21-40 (as renumbered to claims 1-20) are allowed over the prior art of record. Claims 1-20 had been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with the attorney of record, Jeffrey Kuhn on 06/07/2022.
The examiner’s amendments are as follow:
In the claims:
Claim 28 has been amended as following:

28. (Currently Amended) An on-demand database system configured to provide on-demand database services to a plurality of clients via the internet, wherein the on-demand database system comprises one or more processor and a memory, the on-demand database system performing a method comprising: 
receiving a data model configuration message at an on-demand database system configured to provide on-demand database services to a plurality of clients via the internet, the data model configuration message being associated with a designated one of the plurality of clients, the data model configuration message including a parameterized encoding of a data model that identifies one or more scenarios and a plurality of database entities, a designated one of the scenarios including a plurality of operations to be performed to instantiate the data model, the plurality of operations including one or more data transformation formulas, a Attorney Docket No: SFDCP6913 Serial No.: 16/563,818designated one of the data transition formulas identifying a designated ratio mapping a first quantity of a first database entity to a second quantity of a second database entity; 
determining transformed data by performing the plurality of operations, wherein performing the plurality of operations involves applying one or more data transformation formulas included in designated scenario to source data received at the on-demand database system; 
storing a plurality of records in one or more database tables within the on-demand database system, the plurality of records including data values associated with a plurality of database entities in the one or more database tables, the plurality of records created based on the transformed data; 
determining one or more dependencies between the plurality of database entities based on the data model configuration message; and 
instantiating the data model based at least in part on the one or more dependencies, the designated ratio, and the plurality of records.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
  The prior art of record that the Examiner encountered during the search of prior art fails to disclose or suggest the combination of claimed limitations of claims 21, 28, and 35.
Based on the applicant’s remark and amendments, the Examiner notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combination of limitations that are featured above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schewing et al., US 2017/0323001 disclosing a calculation engine receives a calculation scenario including a plurality of calculation views comprising one or more relational operations. The calculation engine determines whether a first calculation view includes a second calculation view configured as an operand of one of the relational operations of the first calculation view, and also determines whether the second calculation view comprises a non-relational operation. 
Hunter et al., US 2006/0259458 disclosing evolving a data model via a combination of an explicit logical model definition, logical model changes, functional units, an explicit/implicit physical model and physical model changes, to derive a data model transformation and providing a set of transformations, which can be automatically applied to a data model instantiation.
Hannah et al., US 8,838,654 disclosing using a logical data model that includes a layer that hides the underlying physical layout of tables in a database. The logical data model can act as a data management component that supports any subset of the following: 1) dynamic data modeling and schema management; 2) data set comparison and merge with historical tracking; and/or 3) data query.

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        06/08/2022